Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
2, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00231-CV



                   IN RE RONALD SCOTT CATT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 1123528

                         MEMORANDUM OPINION

      On March 19, 2019, relator Ronald Scott Catt filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator complains of the February 26, 2019 order transferring
venue to Fort Bend County signed by the Honorable William McLeod, presiding
judge of County Civil Court at Law No. 4 of Harris County, and requests that we
compel Judge McLeod to transfer the case to Grimes County.

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.1


                                        PER CURIAM

Panel consists of Justices Frost and Justices Jewell and Bourliot.




       1
         Relator also filed a motion to suspend Texas Rule of Appellate Procedure 9.3(b), which
requires party to file the original and 11 copies of the original in the Texas Supreme Court and the
Texas Court of Criminal Appeals if the document is not electronically filed. See Tex. R. App. P.
9.3(b). Because Rule 9.3(b) does not apply to the courts of appeals, we deny the motion.
                                                 2